Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 
DETAILED ACTION           
This action is response to the communication filed on January 15, 2021. Note that, this case is previously allowed and applicant filed the RCE with new IDS. The previous allowance has been mailed on October 15, 2020 (10/15/2020). Examiner reviewed the newly filed IDS and it is determined to re-allow this case.

After thorough search and examination of the present application and in light of the prior art made of record, claims 212-224, 226-231 (re-numbered as 1-19) are re-allowed. Claims 1-211, and 225 are previously cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The reason for allowance is same as set forth in the previous office action mailed on October 15, 2020 (10/15/2020) where examiner amendment was presented while allowing the case (please see previous allowance mailed on 10/15/2020). Examiner further reviewed the newly filed IDS and it appears that none of the reference read on the allowed claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559.  The examiner can normally be reached on M-F, 8:00 am to 5:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MD I UDDIN/Primary Examiner, Art Unit 2169